Citation Nr: 0633021	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-11 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for arthritis of the lumbar 
spine, claimed as osteomyelitis.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to 
December 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
declined to reopen the veteran's service-connection claim for 
arthritis of the lumbar spine, claimed as osteomyelitis, for 
failure to provide new and material evidence.  The RO issued 
a notice of the decision in September 2003, and the veteran 
timely filed a Notice of Disagreement (NOD) in October 2003.  
Subsequently, in March 2004, the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal.

Thereafter, in June 2004 and July 2004 the veteran indicated 
that he did not wish to pursue this appeal with the Board.  
In a July 2004 correspondence directed to the Waco RO, the 
veteran requested that the RO render a decision at the 
Decision Review Officer (DRO) level.  However, in August 
2004, the veteran's accredited representative issued an 
Addendum to a previously-filed brief, seeking a favorable 
outcome in the veteran's appeal of the instant issue.  
Thereafter, in late August 2004, the RO certified the 
veteran's appeal to the Board.  In October 2004, the veteran 
submitted a correspondence, indicating that he had a pending 
appeal for service connection for arthritis of the lumbar 
spine, and in December 2004 he stated that he would like to 
submit a claim for service connection for osteomyelitis of 
the spine.  Treating these correspondences as a continuation 
of the appeal that the veteran appeared to have withdrawn in 
June and July 2004, the RO issued  Supplemental Statements of 
the Case (SSOCs) in January 2005 and November 2005.  

The veteran did not request a Board hearing on this matter.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in September 2006.

While the RO declined to reopen the veteran's service 
connection claim, the Board must make its own determination 
as to whether new and material evidence has been received to 
reopen the claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the RO's finding.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.	All evidence necessary to decide the claim addressed in 
this decision have been obtained; the RO has notified the 
veteran of the evidence needed to substantiate his claim 
and obtained all relevant evidence designated by the 
veteran.

2.	The RO denied service connection for arthritis of the 
lumbar spine, claimed as osteomyelitis, in a August 2000 
decision; the veteran did not appeal that decision.  

3.	The evidence submitted since the August 2000 decision 
includes his SMRs, medical records, an Internet printout, 
a hearing transcript, excerpts from a medical dictionary, 
and various correspondences, among other items.  Even when 
viewed in a light most favorable to the veteran, this 
evidence is not new and does not raise a reasonable 
possibility of substantiating the claim for service 
connection.


CONCLUSIONS OF LAW

1.	The August 2000 RO decision that denied the veteran's 
claim for service connection for arthritis of the lumbar 
spine, claimed as osteomyelitis, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.	Because the evidence presented since the August 2000 RO 
decision is not new and material, the claim for service 
connection for arthritis of the lumbar spine, claimed as 
osteomyelitis, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, the Court 
of Appeals for Veterans' Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In addition, in a recent decision, the Court held that, in 
the context of reopening a claim, as here, in addition to 
providing notice of what evidence is needed to reopen the 
claim, VA must also provide  notice of the information and 
evidence required to substantiate the veteran's entitlement 
to the underlying compensation benefit.  Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006).  Thus, in order to comply with VCAA 
in this context, the RO must apprise the veteran of what 
constitutes "new and material evidence," as well as what 
evidence will support the underlying claim.  Id., at 9.      

The June 2003 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
reopen his previously and finally decided claim, namely "new 
and material" evidence that would support the claim for 
service connection for arthritis of the lumbar spine, claimed 
as osteomyelitis.  The correspondence explained that to 
constitute "new" evidence, it must be submitted to VA for 
the first time.  It apprised the veteran that evidence that 
was cumulative or tended to reinforce a previously well-
established point could not qualify as new evidence.  The 
correspondence additionally advised that "material" 
evidence is that which is relevant to the service connection 
claim.  

This letter also informed the veteran of the evidence 
required to prove his underlying claim for service-connected 
arthritis of the lumbar spine, claimed as osteomyelitis, 
namely, evidence showing: (a) an injury in military service 
or disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  

This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as service medical 
records and records held by any Federal agency, as well as 
its obligation to make reasonable efforts to obtain private 
records, to include employee records and records from other 
governments.  The letter made clear that although VA could 
assist the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all requested 
records not in the Federal Government's possession.  It 
informed him that VA would schedule a medical examination if 
the RO deemed it necessary to decide the claim.  
Additionally, while the June 2003 letter did not ask the 
veteran to submit all evidence in his possession that 
pertained to the claim, a January 2001 VA letter conveyed 
that the veteran should inform VA about any additional 
information or evidence that he would like VA to consider.  
The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The Board also determines that the 
June 2003 letter satisfied the Kent requirements by apprising 
the veteran of both the new and material evidence standard as 
well as the information required to substantiate his 
entitlement to the underlying compensation benefits.  Kent, 
20 Vet. App. at 9.  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or applicable effective dates.  Despite the inadequate 
notice provided to the veteran on these elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that no 
new and material evidence has been received to reopen the 
claim renders moot any question about an applicable rating or 
effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
September 2003 RO decision that is the subject of this appeal 
in its June 2003 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its June 2003 letter, informed the 
veteran about VA's duty to assist him in obtaining relevant 
Federal and private medical and other records.  As to any 
duty to provide a medical opinion, according to 38 C.F.R. 
§ 3.159(c)(4)(iii), the duty to provide a medical opinion in 
a claim to reopen a finally adjudicated issue, as in this 
case, applies "only if new and material evidence is 
presented or secured."  38 C.F.R. § 3.159(c)(4)(iii).  
Because the Board has determined that the veteran has not 
presented new and material evidence to reopen the claim, the 
RO had no duty to provide a medical opinion.  In any event, 
however, the RO did provide a VA examination for the purposes 
of the instant claim in December 2004.       

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. New and Material Evidence

a. Law and Regulations
If a veteran does not file a substantive appeal within the 
applicable time period, such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 7105(d)(3); see 38 C.F.R. § 20.302(b) 
(setting forth applicable time periods for substantive 
appeals).  38 U.S.C.A. § 5108, however, provides an exception 
to this rule by requiring the Secretary to reopen a claim 
that has been finally decided and previously disallowed 
"[i]f new and material evidence is presented or secured" 
with respect to the claim.  Fortuck v. Principi, 17 Vet. App. 
173, 178 (2003) ("The Secretary must reopen a previously and 
finally disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his July 2002 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.    

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
Procedural Background
In the instant case, the RO rendered a decision denying the 
veteran's claim in August 2000.  Thereafter, it supplied a 
notice of this decision in September 2000, and issued two 
SSOCs in August 2001 and December 2001.  The veteran, 
however, failed to file a substantive appeal.  

The Issue on Appeal
The August 2000 RO decision qualifies as a "final" decision 
within the meaning of 38 U.S.C.A. § 7105 because the veteran 
did not file a timely substantive appeal in response to that 
decision.  The Board therefore lacks jurisdiction to 
entertain the veteran's claim for service connection, unless, 
pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), he 
supplies new and material evidence with respect to the claim 
that had previously and finally been disallowed in August 
2000.  Accordingly, the Board must examine the evidence 
received after the August 2000 RO decision to ascertain 
whether the claim may be reopened.
   
Post-August 2000 Record
In September 2000, the veteran submitted a certification of 
his military service as well as his DD-214 Form, which 
further detailed his service.  

In February and October 2001, the veteran submitted numerous 
records pertaining to cardiac treatment that he had received 
in 1994 and 1996.  He also submitted a medical note by Dr. 
J.H., dated May 1988, indicating that the veteran displayed a 
decrease in the intervertebral space at L5-S1.  In addition, 
the veteran provided private medical reports from Dr. G.A.W. 
relating to a mass, left chest wall, probable lipoma, as well 
as a medical record indicating that the veteran had 
experienced nasal congestion and knee swelling.  The veteran 
provided a medical report relating to his peptic ulcer 
disease as well as copies of his SMRs.  He submitted a letter 
alleging fraud and that his medical records had been changed, 
and offered printouts from the Internet, which described 
osteomyelitis.          

In March 2001 and May 2001, the veteran provided copies of 
his SMRs.  Also in May 2001, the veteran offered a duplicate 
of the Decision Review Officer Conference Report, dated 
November 1998.  He further offered copies of various 
correspondences relating to his claim.

Subsequently, in August 2001, the veteran issued a copy of 
the definition of "osteomyelitis," and its various forms, 
as well as that of other terms from Dorland's Illustrated 
Medical Dictionary (24th ed.).  He again submitted his DD-214 
and certifications of honorable discharge, and offered a 
duplicate of the hearing transcript from his March 1999 
Decision Review Officer (DRO) hearing.  He provided a medical 
report from Dr. A.P.H., dated February 1947, which described 
the veteran's scar on the right shoulder.  The veteran again 
submitted copies of his SMRs and of the DRO Conference 
Report, dated November 1998.         

A year later, in August 2002, the veteran provided a VA 
radiologist's report, dated October 2001, which disclosed the 
impression that the veteran's lumbar spine evidenced 
discogenic disease at the fifth lumbar intervertebral disc 
space.  No cause or etiology was offered.  In another October 
2001 VA medical report, Dr. S.R.M. assessed the veteran as 
having osteoarthritis, which may be degenerative joint 
disease of the spine and shoulder.  A March 2002 VA medical 
report noted the veteran's history of back surgery, while an 
April 2002 private medical report by Dr. M.D. discloses that 
the veteran had broad-based annular disc bulge at the L1-2 
level, causing mild reduction in the AP diameter of the 
spinal canal, as well as postoperative changes in the lower 
lumbar spine.  Dr. M.D. provided no opinion as to the origin 
of such abnormalities.  

In December 2002, the veteran submitted a medical note by Dr. 
M.D., which described the lumbar transforaminal epidural 
steroid injection procedure that the veteran underwent that 
month.  

In February 2003, the veteran supplied a VA medical report by 
a radiologist, M.S.S., which described some narrowing of the 
intervertebral disc space of the L1 and L2 regions, as well 
as probable narrowing between the L5-S1.  M.S.S. conveyed her 
impression that there were probably degenerative changes at 
L1 and L2, some narrowing posterior at L5-S1, and that there 
"should be some history of trauma."  She provided no 
further indication of the cause or origin of these 
abnormalities.    

In May 2003, the veteran provided a letter in which he 
alleged that VA had altered his medical records.       

Later, in July 2003, the veteran submitted a VA medical note, 
conveying his history of back surgery, and issued another 
copy of M.S.S.'s medical report.  The veteran further 
supplied a VA medical notation, dated April 1999, indicating 
that he had a backache, not otherwise specified.  

In October 2003 the veteran again submitted copies of his 
SMRs as well as a correspondence alleging that VA had altered 
his medical records.  In November 2003 he offered additional 
copies of the SMRs.       

In June 2004 the veteran submitted more duplicates of his 
SMRs.  In addition, he offered a letter addressed to the RO, 
wherein he claimed that someone had changed his medical 
records. 

In October 2004, the veteran offered VA medical reports.  In 
one such report, dated April 2004, Dr. S.R.M. noted the 
veteran's complaint of a backache, and in another record, 
dated July 2003, he observed the veteran's restricted back 
movement as well as his complaints of back pain.  In an 
October 2004 report, Dr. S.R.M. observed a limited range of 
motion in the back.  He offered no opinion as to the etiology 
of the veteran's back disability.       

The veteran provided duplicates of his SMRs in December 2004.  
Also in December 2004, the veteran reported for a VA spine 
and joints examination in reference to the instant claim.  
The VA examiner reviewed the claims file, and observed that 
some SMRs at first seemed to indicate that the veteran had 
osteomyelitis of the spine and scapula, however, he noted 
that on several occasions, the word "and" was crossed out 
and the word "of" substituted in longhand.  The examiner 
observed that the only X-rays taken during service were films 
of the scapula, and no mention of the cervical or thoracic 
spine was noted.  The examiner additionally stated that the 
veteran appeared convinced that VA deliberately had altered 
these records to his detriment and that he was unwilling to 
accept any explanation as to the apparent typographical 
error.  The veteran left the examination without having been 
examined.      
  
Discussion
The Board finds that some of the post-August 2000 evidence 
offered by the veteran may qualify as "new" and some 
evidence may qualify as "material," but none of the 
information submitted since the RO decision qualifies as both 
new and material, as required by law.  Fortuck, 17 Vet. App. 
at 178 ("In order to meet [statutory and regulatory] 
requirement[s], the evidence "must be both new and 
material." Smith (Russell) v. West, 12 Vet. App. 312, 314 
(1999)") (Emphasis in original).  

Much of the post-August 2000 evidence provided by the veteran 
is cumulative or redundant of the other, pre-August 2000 
evidence of record, as reflected in the evidence considered 
by the RO in its August 2000 decision, as well as that 
examined by the Board in its December 1989 denial of service 
connection for this claim.  See Fortuck, 17 Vet. App. at 178.  
For example, in the August 2000 decision, the RO reviewed the 
veteran's SMRs, and it had previously considered Dr. J.H.'s 
private medical report from May 1988, which the veteran again 
submitted after August 2000.  The DRO Conference Report that 
the veteran submitted in May 2001, and the excerpts from 
Dorland's Illustrated Medical Dictionary along with the March 
1999 DRO hearing transcript, both submitted in August 2001, 
similarly had been of record prior to August 2000, and 
therefore were not new evidence.  Additionally, the Board, in 
December 1989, determined based on the evidence of record at 
that time that the veteran in fact had arthritis of the 
cervical, thoracic and lumbar spine, which had become 
manifest many years after service.  Accordingly, the post-
August 2000 evidence, such as October 2001 report by Dr. 
S.R.M. diagnosing the veteran with osteoarthritis, that 
demonstrates a back disability, to include arthritis of the 
spine, merely duplicates the evidence already considered and 
accepted by the Board in its prior December 1989 decision on 
this claim.   

The other information received from the veteran after the 
August 2000 RO decision, while it may be "new," does not 
qualify as "material" evidence because it fails to 
demonstrate an unestablished fact necessary to substantiate 
this claim, either on a direct or presumptive service 
connection basis.  The veteran's submission of medical 
evidence pertaining to other disabilities, such as his 
treatment for a cardiac abnormality, knee swelling, nasal 
congestion and peptic ulcer, as well as Dr. G.A.W.'s reports 
describing the presence of lipoma, are not relevant to the 
instant case, as none relates to the veteran's arthritis of 
the spine.  The same rational applies to Dr. A.P.H.'s 
February 1947 report relating to the veteran's right shoulder 
scar.  In addition, the Board acknowledges that the veteran 
had not previously offered such evidence as the October 2001 
VA radiologist's report concluding that the veteran had 
discogenic disease at the L5 intervertebral disc space; the 
October 2001 report by Dr. S.R.M. diagnosing the veteran with 
osteoarthritis; Dr. M.D.'s April 2002 report; the February 
2003 record by M.S.S. noting degenerative changes of the 
spine; and Dr. S.R.M.'s 2003 and 2004 reports conveying the 
veteran's complaints of back pain.  However, this evidence, 
while new, is not material because it does not tend to 
establish that the veteran incurred this disability during 
service or within any presumptive period thereafter; none of 
these new records contains an opinion as to the cause or 
origin of the veteran's back abnormalities.  The same can be 
said about the December 2004 VA examination reports as well 
as the October 2001 Internet printout, which although new on 
the record, did not contain any information that would tend 
to support this veteran's service connection claim.          

The Board further recognizes the veteran's stated belief of 
fraud and that VA altered his SMRs to his detriment.  While 
the Board acknowledges the veteran's apparent frustration, 
there is no evidence of record to suggest that any fraud has 
occurred in this regard.   

Because the Board has not reopened the claim, it lacks 
jurisdiction to entertain the claim, and therefore it need 
not make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  


c. Conclusion 
For the reasons stated above, the Board finds that the 
veteran has not submitted new and material evidence to reopen 
his claim for service connection for arthritis of the lumbar 
spine, claimed as osteomyelitis.  




ORDER

As new and material evidence has not been received, the 
veteran's application to reopen the claim for service 
connection for arthritis of the lumbar spine, claimed as 
osteomyelitis, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


